--------------------------------------------------------------------------------

 
Exhibit 10.110




APPLIED DIGITAL SOLUTIONS, INC.
STOCK AWARD AGREEMENT



This STOCK AWARD AGREEMENT (the “Agreement”) is made as of [insert grant date]
(the “Grant Date”) between APPLIED DIGITAL SOLUTIONS, INC. a Missouri
corporation (the “Company”) and [insert name of Grantee] (the “Recipient”).




Background Information


A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Applied Digital Solutions, Inc. [1999/2003] Flexible
Executive Stock Plan (the “Plan”).


B. Section 18.1 of the Plan provides that the Committee shall have the right to
grant shares of Company common stock based on certain conditions, subject to the
terms and conditions of the Plan and any additional terms provided by the
Committee. The Committee has made a grant of shares of Company common stock
(“Stock”) to the Recipient as of the Grant Date pursuant to the terms of the
Plan and this Agreement.


C. The Recipient desires to accept the grant of shares of Company common stock
and agrees to be bound by the terms and conditions of the Plan and this
Agreement.


Agreement


1. Stock. Subject to the terms and conditions provided in this Agreement and the
Plan, the Company hereby grants the Recipient [insert applicable number] shares
of common stock of the Company (the “Stock”) as of the Grant Date.


2. Vesting. The Stock is considered eligible for trading and vested on the Grant
Date.


3. Tax Payment Upon Vesting. The Recipient (or his/her personal representative)
must satisfy his federal, state and local, if any, withholding taxes imposed by
reason of the grant of the Stock. The Recipient may satisfy this withholding
obligation by paying to the Company the full amount of the withholding
obligation in cash or check acceptable to the Company. If the Recipient fails to
make such payment of the withholding taxes to the Company within five (5) days
after the occurrence of the Grant Date, the Recipient’s actual number of shares
of Stock shall be reduced by the smallest number of whole shares of common stock
of the Company which, when multiplied by the fair market value of the common
stock on the Grant Date, is sufficient to satisfy the amount of the withholding
tax obligations imposed on the Company by reason of the grant of the Stock.


4. No Effect on Service. Nothing in the Plan or this Agreement shall confer upon
the Recipient the right to continue in the service of the Company or Affiliates
or affect any right which the Company may have to terminate the service of the
Recipient regardless of the effect of such termination of service on the rights
of the Recipient under the Plan or this Agreement.


5. Governing Laws. This Agreement shall be construed and enforced in accordance
with the local laws of the State of Florida applicable to agreements to be
executed and performed wholly within
 

 


--------------------------------------------------------------------------------



said state, and shall inure to the benefit of, and be binding upon, the parties
hereto and their heirs, personal representatives, successors and assigns. The
parties further agree that in any dispute between them relating to this
Agreement, exclusive jurisdiction shall be in the trial courts located within
Palm Beach County, Florida, any objections as to jurisdiction or venue in such
court being expressly waived.
 
6. Successors. This Agreement shall inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Company and Recipient.


7. Notice. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Chief Financial Officer of
the Company, or to the Company (attention of the Chief Financial Officer), at
Applied Digital Solutions, Inc 1690 South Congress Avenue, Suite 200, Delray
Beach, Florida 33445, or at any other address as the Company may designate in
writing from time to time; to the Recipient, at the Recipient’s address as set
forth under his signature below, or at any other address as the Recipient, by
notice to the Company, may designate in writing from time to time.


8. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


9. Entire Agreement; Modifications to Agreement.  Subject to the terms and
conditions of the Plan, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. The Committee may
amend or terminate any (or all) of the provisions of this Agreement at any time
prior to the date on which any of the shares of Stock shall have vested with the
Recipient pursuant to the terms hereof.


10. Headings.  Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.


11. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative. 


12. Resolution of Disputes. Any determination or interpretation by the Committee
shall be final, binding and conclusive on all persons affected thereby.


IN WITNESS WHEREOF, the Company has executed this Agreement as of the Date of
Grant set forth above.



 

  APPLIED DIGITAL SOLUTIONS, INC.          
By:__________________________________
 
Name: _______________________________
 
Title: ________________________________
   

 
 
 
2

--------------------------------------------------------------------------------


 

     
Recipient:
     
                                                                               
 
 
[Insert Name of Grantee]
             
Address: [Insert Address of Grantee]







 

 
 
3
 